      Case 2:19-cv-00388-DWL Document 224 Filed 01/06/21 Page 1 of 8



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Pacesetter Consulting LLC,                         No. CV-19-00388-PHX-DWL
10                  Plaintiff,                          ORDER
11   v.
12   Herbert A Kapreilian, et al.,
13                  Defendants.
14
15          This case has involved extensive litigation over whether Edward Daniel Duda, Jr.

16   (“Duda”) is a proper defendant. (See generally Doc. 160.) Now pending before the Court
17   are the latest two motions related to this topic: (1) Plaintiff Pacesetter Consulting LLC’s

18   (“Pacesetter”) “motion for remedies” concerning Duda (Doc. 204); and (2) Pacesetter’s

19   motion for an extension of time to respond to the other defendants’ summary judgment

20   motions (Doc. 221). For the following reasons, the former is denied and the latter is granted
21   in part and denied in part.

22                                 RELEVANT BACKGROUND

23          On February 28, 2019, Duda filed a motion to be dismissed from the first amended

24   complaint (“FAC”) due to a lack of personal jurisdiction. (Doc. 22.) This motion was

25   accompanied by a declaration in which Duda avowed that he “did not have any

26   communications with the other defendants in this action concerning the subjects of this
27   action.” (Doc. 22-1 ¶ 7.) Although this declaration was originally submitted without

28   Duda’s signature, Duda later submitted a signed version. (Doc. 28-1.)
      Case 2:19-cv-00388-DWL Document 224 Filed 01/06/21 Page 2 of 8



 1          On April 15, 2019, the Court granted Duda’s dismissal motion. (Doc. 57.)
 2          On December 23, 2019, Pacesetter filed a third amended complaint (“TAC”) in
 3   which Duda was again named as a defendant. (Doc. 129.)
 4          On March 20, 2020, Pacesetter filed a “motion for partial summary judgment”
 5   against Duda. (Doc. 139.) This motion alleged that Duda had violated several state and
 6   federal perjury statutes when he claimed, in the declaration filed in support of his motion
 7   to dismiss the FAC, to have no knowledge of the events underlying this case. (Id. at 1-6.)
 8   As a sanction for these alleged violations, Pacesetter asked that “the Court reinstate Duda
 9   fully as a Defendant in this litigation and to impose on him” several sanctions, including
10   default judgment and attorneys’ fees. (Id. at 15-16.)
11          On March 24, 2020, the Court issued a text-only docket entry addressing
12   Pacesetter’s motion. (Doc. 140.) Although the entry noted that “allegations of perjury
13   always must be taken seriously,” the Court was concerned that Plaintiff had moved for
14   “partial summary judgment” on “claims . . . that do not appear in the complaint” and thus
15   questioned the “propriety of the procedural vehicle Plaintiff has chosen.” (Id.) To “avoid
16   potentially unnecessary motions (and sanctions) practice,” the Court ordered defendants to
17   refrain from filing a response while the Court more fully grappled with the motion. (Id.)
18          On April 1, 2020, rather than wait for further direction from the Court, Pacesetter
19   filed a “motion for telephonic hearing and for Rule 60 relief.” (Doc. 141.) In it, Pacesetter
20   sought “a telephonic hearing to discuss if this Court believes that a hearing possibly leading
21   to civil remedies is proper in a situation where a party who has made a so-called limited or
22   special appearance arguably commits perjury to obtain dismissal from a civil lawsuit.” (Id.
23   at 3.) In the alternative, Pacesetter sought Rule 60 relief to reinstate Duda as a defendant.
24   (Id. at 4-8.)
25          Later that day, the Court issued another order. (Doc. 142.) The Court noted that
26   Pacesetter’s motion for Rule 60 relief “appear[ed] to be an attempt to incorporate by
27   reference the arguments contained in Plaintiff’s earlier “summary judgment” motion (Doc.
28   139) and reframe them as a request for relief under Rule 60,” and the Court “construe[d] it


                                                 -2-
      Case 2:19-cv-00388-DWL Document 224 Filed 01/06/21 Page 3 of 8



 1   as such.” (Id.) Accordingly, the Court denied the earlier motion as moot and gave Duda
 2   14 days to file a response to the latter motion. (Id.)
 3          On June 24, 2020, while Pacesetter’s Rule 60 motion was pending, Duda filed a
 4   motion to dismiss the TAC for insufficient service of process. (Doc. 150.)
 5          On July 2, 2020, after full briefing, the Court denied Pacesetter’s Rule 60 motion as
 6   moot. (Doc. 152.) Because the allegations against Duda in the FAC were nearly identical
 7   to those in the TAC, it was “abundantly clear that Mr. Duda [was] now in the same position
 8   in this case as he was before he was dismissed from the FAC.” (Id. at 7-8.) Thus, there
 9   was “no need for the Court to grant Rule 60 relief to reinstate Mr. Duda”—after the TAC
10   was filed, Duda was, once again, part of this case. (Id. at 8.)
11          On July 30, 2020, the Court granted Duda’s motion to dismiss for insufficient
12   service of process. (Doc. 160.) The Court concluded:
13          [D]ismissal is the appropriate remedy here. Pacesetter continues to take a
            shotgun approach to this litigation while disregarding key procedural steps.
14          This has caused its adversaries to expend considerable time and resources in
            fights over sideshow issues not connected to the merits of the case.
15          Additionally, the Court has serious concerns about whether Mr. Duda is even
            subject to personal jurisdiction, given that the TAC appears to repeat, in near
16          verbatim fashion, the allegations against Mr. Duda that appeared in the FAC
            (which the Court previously deemed insufficient). Finally, the fact this
17          action has now been pending for more than 18 months underscores why it
            would be improper to afford yet another opportunity to Pacesetter to
18          complete service. Only one month remains until the discovery deadline
            (which has already been extended) will expire. It would be tremendously
19          disruptive at this juncture to allow Pacesetter to essentially start from scratch
            with Defendants.
20
     (Id. at 12-13.)
21
            On August 10, 2020, Pacesetter filed a notice stating that it had served deposition
22
     subpoenas on a number of non-parties, including Duda. (Doc. 161.)
23
            On August 27, 2020, Pacesetter filed a motion for leave to conduct more than 10
24
     depositions. (Doc. 165.) Among other things, Pacesetter argued that an expansion was
25
     necessary because Duda and two other members of the Duda family “have vital information
26
     about the remaining defendants in this matter.” (Id. at 2.)
27
            On August 31, 2020, the Court issued an order denying Pacesetter’s motion for leave
28
     to conduct more than 10 depositions. (Doc. 170.)

                                                  -3-
      Case 2:19-cv-00388-DWL Document 224 Filed 01/06/21 Page 4 of 8



 1           On or about September 2, 2020, Duda filed a motion in the United States District
 2   Court for the Middle District of Florida (which is where he resides) to quash the deposition
 3   subpoena that Pacesetter had served on him. (Doc. 217-1 at 37-45.) A few days later,
 4   Duda filed a supporting declaration. (Doc. 217-1 at 23-25.) In this declaration, Duda
 5   avowed that he “had no involvement in the sale of the limited partnership interests to the
 6   assignor of [Pacesetter], which is the subject of the Plaintiff’s claims in the lawsuit . . .
 7   pending in the United States District Court for the District of Arizona.” (Id. ¶ 4.)
 8           On September 29, 2020, a magistrate judge in the Middle District of Florida denied
 9   Duda’s motion to quash. (Doc. 178 at 5, 12-13.)
10           On October 7, 2020, Pacesetter filed a motion to extend the deadline for fact
11   discovery, which was October 15, 2020, so that it could complete Duda’s deposition. (Doc.
12   178.)
13           On October 8, 2020, the Court granted Pacesetter’s motion. (Doc. 179.)
14           On November 20, 2020, Duda’s deposition took place. (Doc. 217-1 at 50-75.)
15           On December 7, 2020, various defendants filed motions for summary judgment.
16   (Docs. 201, 202, 203.) Under LRCiv 56.1(d), Pacesetter has 30 days—or until January 6,
17   2020—to respond to those motions.
18           On December 7, 2020, Pacesetter filed its “motion for remedies” concerning Duda.
19   (Doc. 204.) The motion became fully briefed on December 28, 2020. (Docs. 217, 220.)
20           On December 30, 2020, Pacesetter filed a motion for an extension of time to respond
21   to the summary judgment motions. (Doc. 221.)
22           On January 5, 2021, Defendant Mark Bassetti filed an opposition to Pacesetter’s
23   extension request. (Doc. 222.) On January 6, 2021, Defendants Agricare Incorporated and
24   Tom Avenelis filed an opposition. (Doc. 223.)
25           …
26           …
27           …
28           …


                                                 -4-
      Case 2:19-cv-00388-DWL Document 224 Filed 01/06/21 Page 5 of 8



 1                                         DISCUSSION
 2   I.     Motion For Remedies
 3          A.     The Parties’ Arguments
 4          In its “motion for remedies,” Pacesetter argues that Duda engaged in misconduct
 5   during his deposition by refusing to answer certain questions about whether (and under
 6   what circumstances) he signed the declaration he filed in this action in March 2019 and the
 7   separate declaration he filed in the Florida litigation in September 2020. (Doc. 204 at 6-
 8   13.) Pacesetter identifies various reasons why, in its view, these questions were relevant
 9   and argues that, even if Duda viewed the questions as irrelevant, a relevance objection is
10   not a valid basis for refusing to answer questions during a deposition. (Id.) Pacesetter
11   further contends that “a suitable remedy for [Duda’s] intentional wrongdoing as a
12   deponent” would be for the Court to reinstate Duda as a defendant in the TAC. (Id. at 13.)
13          Duda opposes Pacesetter’s motion. (Doc. 217.) Duda argues that he testified at
14   length during his deposition, that “numerous questions were asked about the subjects
15   contained in the Declarations,” and that “[n]o advice or instruction not to answer was given
16   to those questions about facts.” (Id. at 7.) As for the disputed questions about whether and
17   how he signed his declarations, Duda argues that he properly refused to answer those
18   questions because they “would only waste time and cost Mr. Bassetti and Mr. Duda more
19   in attorneys’ fees for having counsel sit through completely irrelevant questioning.” (Id.
20   at 8.) In Duda’s view, the real purpose of those questions was “not for substantive issues
21   in the case” but to serve as a backdoor tactic for challenging the Court’s earlier orders
22   concerning personal jurisdiction and alleged perjury. (Id. at 8-9.) Finally, Duda notes that
23   Pacesetter has filed a similar motion for sanctions in the Middle District of Florida,
24   premised on the same conduct, and asks this Court to “enjoin” Pacesetter and its counsel
25   from pursuing that motion. (Id. at 13-14.)
26          In reply, Pacesetter argues that its proposed questions concerning the declarations
27   are relevant and appropriate because it wishes “to test [Duda’s] knowledge and veracity
28   using the declaration as the reference point and starting point.” (Doc. 220 at 1.) Pacesetter


                                                  -5-
      Case 2:19-cv-00388-DWL Document 224 Filed 01/06/21 Page 6 of 8



 1   also reiterates its earlier argument that a deponent can’t refuse to answer questions based
 2   on relevance objections.     (Id. at 3-4.)    Next, Pacesetter argues that its request for
 3   reinstatement is a “proper and simple” and “proportionate” remedy for Duda’s
 4   contemptuous conduct. (Id. at 5-6.) Finally, Pacesetter asks the Court to clarify that, if it
 5   prevails on its parallel motion in Florida to reopen the Duda deposition, the continued
 6   deposition will be deemed timely under this Court’s discovery schedule. (Id. at 5-6.)
 7          B.     Discussion
 8          Pacesetter’s “motion for remedies” is denied. Even assuming that Duda acted
 9   improperly by refusing, on relevance grounds, to answer questions concerning whether and
10   under what circumstances he signed the declarations, the proper remedy would not be to
11   reinstate Duda as a party defendant. Instead, the proper remedy would be to reopen Duda’s
12   deposition (at Duda’s expense) so he may answer the disputed questions. But Pacesetter
13   has not asked for that targeted remedy. Its request for reinstatement represents obvious,
14   and unwarranted, overreach.
15          The Court takes no position on whether the Middle District of Florida is the proper
16   forum for deciding whether to reopen Duda’s deposition (which is where Pacesetter chose
17   to pursue such relief). Nevertheless, if the Middle District of Florida determines that the
18   question is properly before it and then resolves the question in Pacesetter’s favor, this Court
19   will deem the final portion of Duda’s deposition to be timely under the scheduling order in
20   this case. Duda’s request to “enjoin” Pacesetter from pursuing relief in Florida is denied
21   because there is no risk of contradiction between this ruling and whatever ruling may issue
22   in Florida.
23   II.    Motion For Extension
24          As noted, three sets of defendants filed summary judgment motions on December
25   7, 2020. Pacesetter’s deadline for responding those motions is today, January 6, 2021.
26          A few days before the deadline, Pacesetter filed an extension request. (Doc. 221.)
27   It argues its response deadline should be extended to “one week . . . after Mr. Duda’s
28   deposition is retaken” because “[s]hould the Court determine that Plaintiff may retake the


                                                  -6-
      Case 2:19-cv-00388-DWL Document 224 Filed 01/06/21 Page 7 of 8



 1   deposition of Daniel Duda’s deposition, he may provide crucial testimony as to Plaintiff’s
 2   claims and relevant to Plaintiff responding to Defendants’ Motions for Summary
 3   Judgment.” (Id. at 2-3.)
 4           Although some defendants do not oppose Plaintiff’s extension request (Doc. 221-
 5   2), others do. (Docs. 221-3, 221-4, 222, 223.) Those defendants argue, among other things,
 6   that the discovery deadline has already expired; that Pacesetter’s motion in Florida is
 7   directed to the wrong court; and that the proper way to seek an extension of time to conduct
 8   more discovery before responding to a summary judgment motion is to file a motion under
 9   Rule 56(d), but that rule requires a detailed declaration from counsel that is missing here.
10   (Id.)
11           Pacesetter’s extension request is granted in part and denied in part. Pacesetter has
12   not explained, with any specificity, why it needs additional testimony from Duda before it
13   can respond to the pending summary judgment motions. This case is already nearly two
14   years old and has been marred by repeated delays caused by Pacesetter’s litigation tactics.
15   Under these circumstances, the Court is unwilling to authorize an open-ended extension of
16   the summary judgment briefing schedule—which could, conceivably, result in months and
17   months of additional delay—simply because another court might issue an order that might
18   lead to a reopened deposition that might theoretically result in helpful testimony.
19           Instead, Pacesetter is granted an extension of two weeks to respond to the pending
20   summary judgment motions. Its responses must be filed by January 20, 2021. And the
21   moving defendants will have 15 days from that date, until February 4, 2021, to file their
22   optional replies. Finally, if the Duda deposition ends up (for whatever reason) being
23   reopened, Pacesetter may file a motion after the deposition is completed seeking leave to
24   supplement its summary judgment responses with any relevant testimony that was obtained
25   during the reopened deposition.
26           …
27           …
28           …


                                                 -7-
      Case 2:19-cv-00388-DWL Document 224 Filed 01/06/21 Page 8 of 8



 1         Accordingly,
 2         IT IS ORDERED that:
 3         (1)    Pacesetter’s “motion for remedies” (Doc. 204) is denied.
 4         (2)    Pacesetter’s extension request (Doc. 221) is granted in part and denied in
 5   part. Pacesetter must respond to the pending summary judgment motions (Docs. 201, 202,
 6   203) by January 20, 2021, and the moving defendants must file their optional replies by
 7   February 4, 2021.
 8         Dated this 6th day of January, 2021.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -8-
